
	
		II
		Calendar No. 576
		112th CONGRESS
		2d Session
		S. 2251
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2012
			Mr. Begich (for himself
			 and Ms. Murkowski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			December 27, 2012
			Reported by Mrs. Boxer,
			 without amendment
		
		A BILL
		To designate the United States courthouse located at 709
		  West 9th Street, Juneau, Alaska, as the Robert Boochever United States
		  Courthouse.
	
	
		1.Robert
			 Boochever United States Courthouse
			(a)DesignationThe
			 United States courthouse located at 709 West 9th Street, Juneau, Alaska, shall
			 be known and designated as the Robert Boochever United States
			 Courthouse.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the United States courthouse referred to in subsection (a)
			 shall be deemed to be a reference to the Robert Boochever United States
			 Courthouse.
			
	
		December 27, 2012
		Reported without amendment
	
